     Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 1 of 22



                     UNTIED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA




KEITH ROSS                                            COMPLAINT
RONNIKINIA CALLOWAY
             PLAINTIFFS

VERSUS                                                CIVIL ACTION #_________

ORVILLE CALLAHAN,
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS THE
HOUMA CITY MARSHAL,
HOUMA CITY MARSHAL’S
OFFICE
DEPUTY MARSHAL A
DEPUTY MARSHAL B
DEPUTY MARSHAL C
             DEFENDANTS
__________________________________________________________________

                           COMPLAINT
__________________________________________________________________


                                 INTRODUCTION


1.    This is a combined civil rights and personal injury action to obtain damages

for violations of Plaintiffs’ constitutional rights arising from injuries sustained by

Plaintiffs’, disabled individuals, when Defendants, acting upon preconceived

notions about Plaintiffs’ disabilities, assaulted and battered them and placed them
     Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 2 of 22



under arrest on false charges, applied excessive force, and incarcerated Plaintiff

Ross without cause. The arresting officers’ actions were the result of the Houma

City Marshal’s Office and the City Marshal, Orville Callahan’s customs, policies,

practices, and/or procedures. Plaintiffs respectfully request the Court to review the

facts herein and provide judgment and relief as is required under the laws of the

United States and the United States Constitution.


                          JURISDICTION AND VENUE


2.    The Court has jurisdiction over this Plaintiff’s federal claims and this action

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. §§ 1983, 1988, and 12131 et. seq., as

well as the First, Fourth, Fifth and Fourteenth Amendments of the United States

Constitution. The Court has supplemental and/or pendent jurisdiction to consider

Plaintiffs’ State law claims pursuant to 28 U.S.C. § 1367.


3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).


                                 JURY DEMAND


4.    Plaintiffs respectfully demand a trial by jury of all issues in this matter,

including but not limited to damages.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 3 of 22



                                  PARTIES


5.    Plaintiff, Keith Ross (“Ross”), is an individual and a citizen of the United

States who resides in Terrebonne Parish, La.


6.    Plaintiff, Ronnikinia Calloway, (“Calloway”) is an individual and a citizen

of the United States who resides in Terrebonne Parish, La.


7.    Defendant Orville Callahan (“Callahan”) was, at all times relevant to this

action, the duly elected Marshal for the City of Houma and in that capacity is the

chief executive officer of City Court of Houma and the City Marshal’s Office. As

such, at all times pertinent hereto he was responsible for establishing policies,

procedures, practices, rules, and regulations. He was also responsible for the

selection, hiring, training and supervision of its officers. He is sued here in his

personal and official capacity.


8.    Defendant Houma City Marshal’s Office (“HCMO”) is a political

subdivision and state office created by Louisiana constitutional and statutory law.


9.    Defendant Deputy Marshal A (“DMA”) is on information and belief a

resident of the Parish of Terrebonne and, at all times relevant to this action, was

employed by the HCMO and / or Callahan and under his supervision and direction.

He is sued in his personal and official capacity.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 4 of 22



10.   Defendant Deputy Marshal B (“DMB”) is on information and belief a

resident of the Parish of Terrebonne and, at all times relevant to this action, was

employed by the HCMO and / or Callahan and under his supervision and direction.

He is sued in his personal and official capacity.


11.   Defendant Deputy Marshal C (“DMC”) is on information and belief a

resident of the Parish of Terrebonne and, at all times relevant to this action, was

employed by the HCMO and / or Callahan and under his supervision and direction.

He is sued in his personal and official capacity.


                          FACTUAL ALLEGATIONS


12.   Plaintiffs suffer from mental disability and are disabled individuals, as that

term is defined by both the Americans with Disabilities Act (42 U.S.C. §§ 12131-

12165) (the “ADA”) and Louisiana law.


13.   The named defendants individually and collectively, at all times pertinent

hereto had knowledge of the Plaintiff’s disabilities, having dealt with them on

previous occasions.


14.   All Defendants undertook the actions complained of while within the scope

of their job duties as employees of the City Marshal and HCMO or as the City

Marshal.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 5 of 22



15.   All of the statutory or constitutional rights that are alleged to have been

violated herein by Defendants were clearly established at the time of the

challenged conduct.


16.   The HCMO is vicariously liable as a result of the purposeful and /or

deliberately indifferent conduct of its employees as alleged hereinafter.


17.   At no time did the actions of either Plaintiff cause a threat, real or perceived,

to human life.


18.   The blatant disregard for and egregious mistreatment of persons with mental

and or emotional disabilities is a longstanding practice and/ or custom which

constitutes the standard operating procedure of the City Marshal and the City

Marshal’s Office. Further, this policy is reflected in the operation of Houma City

Court under the purview of the City Marshal and the City Marshal’s Office.


19.   At no time did the actions of either Plaintiff constitute or cause exigent

circumstances.


20.   By blatantly violating the constitutional rights of Plaintiff Ross and using

excessive force, City Marshal Orville Callahan reinforced the policy of deliberate

indifference and conscious disregard for the rights of Plaintiffs.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 6 of 22



AS TO PLAINTIFF ROSS


21.   On or about October 2, 2017, Plaintiff was present in Houma City court for

an unrelated matter. Believing that he had conversed with an inmate who was “in

the box” for a court hearing, DMA yelled at Plaintiff not to converse with the

inmates. A second group of inmates was brought in and DMA again believed that

Plaintiff had conversed with an inmate. Whereupon DMA began cursing and

screaming at Plaintiff. At that time, Plaintiff was forcefully attacked, thrown on

the floor, punched and beaten by Marshall Callahan and DMA.


22. Plaintiff was placed under arrest and cuffed behind his back. Unable to walk

due to the injuries, shock and trauma of the situation, Plaintiff was carried out of

the courtroom and in exiting, defendants Callahan and DMA rammed his head into

a wall, leaving a marked indention in the wall.


23.   Plaintiff was charged with resisting an officer, disturbing the peace and

simple assault, all without probable cause and, on information and belief, for the

sole purpose of attempting to justify and cover up their assault on Plaintiff.

Defendants Callahan and DMA then, upon information and belief, dragged

Plaintiff to the police transport and roughly shoved him in the vehicle.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 7 of 22



24.   They caused Plaintiff to be transported to the Terrebonne Parish Criminal

Justice Complex where, at their direction, he was wrongfully incarcerated and held

against his will, without legal justification or cause.


25.   The defendants knew that they had injured Plaintiff, and that he required

medical attention, but upon information and belief, while acting pursuant to a

policy or custom of the HCMO, ignored Plaintiff’s injured condition and need for

medical attention and denied Plaintiff any medical attention or examination. Upon

information and belief, the HCMO officers also misrepresented the circumstances

of Plaintiff’s arrest and physical condition to officers of the Terrebonne Parish

Criminal Justice Complex which contributed to the failure of those officers to

acknowledge and appropriately respond to Plaintiff’s injuries.


26.   As a direct, sole and proximate result of the incidents complained of,

Plaintiff Ross was caused to and did sustain serious physical injury, humiliation

and embarrassment, emotional and mental distress, moral and mental degradation,

indignity and disgrace, injury to personal reputation, inconvenience, disturbance

and disruption of life, legal expenses and medical expenses.


AS TO PLAINTIFF CALLOWAY


27.   On or about June 19, 2018, Plaintiff Calloway went to Houma City Court

with her minor son as instructed by the son’s attorney. While in the courtroom, she
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 8 of 22



asked to speak with the attorney as her son was not on the docket. Unable to do so,

she went immediately outside of the courtroom into the foyer and was speaking

with the gentleman at the security desk, (upon information and belief “Rodney”).


28.    At that point in time, DMB came out of the courtroom and addressed

Plaintiff, telling her to get out of the courthouse. He then addressed Rodney,

telling him that he did not want him to “f...ing talk to her” and that he wanted her

out of the courthouse.


29.    Plaintiff immediately distanced herself from the situation and went around

the corner to advise the staff at the Juvenile “window” what had transpired. She

stated that she would be outside with her son in case they were called as she did

not want a warrant to be issued for his failure to appear.


30.    The staff member at the juvenile window told Plaintiff to wait where she

was and advised that she would go into the courtroom to notify the court personnel

of the situation.


31.    At that point in time, DMC came around the corner and began threatening,

harassing and intimidating Calloway. Plaintiff repeatedly asked DMC to leave her

alone and let her “calm her nerves”. DMC failed to heed her request.


32.    DMB suddenly reappeared and began screaming at Plaintiff that he had told

her to leave the courthouse. Plaintiff attempted to explain that she was waiting per
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 9 of 22



the instructions of the staff member for juvenile matters. Plaintiff asked DMB to

leave her alone and questioned why he was trying to provoke her.


33.   Without heeding Plaintiff’s request or answering her question, DMB

suddenly and forcefully grabbed plaintiff and smashed her face into the brick wall.


34.   DMB then wrenched Plaintiff’s arms behind her back, injuring her shoulder,

and cuffed her, ignoring Plaintiff’s protestations that she had a “bad arm”.


35.   Plaintiff complained to the Deputy Marshals that the cuffs were too tight and

that she was losing feeling in her fingers. DMB ignored her pleas, however DMC

attempted to place a finger between the cuffs and her wrist and found that he could

not do so. He then loosened the cuffs.


36.   A police officer with the City of Houma then approached Plaintiff in an

understanding and comforting manner and managed to calm Plaintiff somewhat,

thus de-escalating the situation. The police officer eventually released plaintiff

with a summons for disturbing the peace by cursing.


37.   As a direct, sole and proximate result of the incidents complained of,

Plaintiff Calloway was caused to and did sustain serious physical injury,

humiliation and embarrassment, emotional and mental distress, moral and mental

degradation, indignity and disgrace, injury to personal reputation, inconvenience,

disturbance and disruption of life, legal expenses and medical expenses.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 10 of 22



                           FIRST CAUSE OF ACTION


EXCESSIVE FORCE


38.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:


39.    Acting under color of law, Defendants intentionally, negligently, and with

complete and deliberate indifference for Plaintiffs’ rights, caused Plaintiffs to be

deprived of their constitutional rights, including but not limited to those under the

Fourth and Fourteenth Amendments of the United States Constitution, as enforced

by 42 U.S.C. § 1983, by: a) using a degree of force that was unreasonable under

the circumstances, and in violation of Plaintiffs’ rights to be free of an

unreasonable seizure under the Fourth Amendment; and b) depriving Plaintiffs of

their liberty by subjecting them to unwarranted and unreasonable restraints on their

persons without due process in violation of their rights under the Fourteenth

Amendment of the United States Constitution.


40.    The Defendants, under color of law, intentionally, negligently, and with

complete and deliberate indifference to Plaintiffs’ rights, caused Plaintiffs to be

deprived of their constitutional rights, including but not limited to those under the

Fourth and Fourteenth Amendments, as enforced by 42 U.S.C. § 1983. Plaintiffs’

injuries and deprivations of constitutional rights were proximately caused by the:
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 11 of 22



a) inadequate supervision of the training and conduct of HCMO employees,

including DMA, DMB and DMC; b) failure to enforce the laws of the State of

Louisiana and the provisions of the Constitution of the United States; and c)

issuance of vague, confusing, and contradictory policies concerning the use of

force that are inconsistent with the requirements of the Fourth, Fifth, Eighth, and

Fourteenth Amendments of the United States Constitution.


41.    The policies and customs of Defendant HCMO caused the violation of

Plaintiffs’ right to be free from the use of excessive force. At the time of the

incident described above, it is averred that neither Callahan nor his employees /

deputy marshals had received any special training, nor had any specific and

adequate policies regarding the treatment of individuals with mental or emotional

disability or handicap. The deliberate indifference of failing to have a specific and

adequate policy on the use of force on citizens with physical and/or mental

disabilities or handicaps, a fairly significant portion of the population, results in the

highly predictable consequence that citizens’ constitutional rights will be violated.


42.    Callahan’s actions were also the result of his failure, as a matter of policy

and practice, to implement policies regarding the use of force on persons with

mental or emotional disability or handicap.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 12 of 22



                          SECOND CAUSE OF ACTION


FALSE ARREST, FALSE IMPRISONMENT, AND MALICIOUS

PROSECUTION


43.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:


44.    As alleged above, Plaintiff Ross was arrested and charged with disturbing

the peace, resisting an officer and simple assault without probable cause and for

the purpose of punishing Plaintiff because he reacted to DMA’s egregious

treatment of yelling and cursing at him as well as Callahan’s unfounded attack

upon his person.


45.    As alleged above, Plaintiff Calloway was arrested and charged with

disturbing the peace by cursing without probable cause and for the purpose of

punishing Plaintiff because she reacted to DMB and DMC’s egregious treatment

of yelling and cursing at her and ordering her to leave the premises without

justification, as well as DMB’s violent and excessive force against her.


46.    Defendants charged Plaintiffs as alleged above without probable cause and

solely to cover up their illegal and unconstitutional use of excessive force upon

Plaintiffs.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 13 of 22



47.    Plaintiffs were conscious of the false arrest and confinement.


48.    As a direct, sole and proximate result of the false arrest and imprisonment,

Plaintiffs were caused to and did sustain serious physical injury, humiliation and

embarrassment, emotional and mental distress, moral and mental degradation,

indignity and disgrace, injury to personal reputation, inconvenience, disturbance

and disruption of life, legal expenses and medical expenses.


49.    The policies and customs of HCMO and City Marshal Callahan caused the

violation of Plaintiffs’ right to be free from false arrest and false imprisonment as

guaranteed by the Fourth and Fourteenth Amendments of the United States

Constitution, as enforced by 42 U.S.C. § 1983.




                           THIRD CAUSE OF ACTION


ASSAULT & BATTERY


50.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:


51.    The above described arrests and detainment of Plaintiffs by the Defendants

constitute assault and battery against Plaintiffs under the laws of the State of

Louisiana. Defendants intentionally initiated offensive bodily contact with
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 14 of 22



Plaintiffs. Defendants engaged in physical conduct that unjustifiably placed

Plaintiffs in imminent apprehension of harmful contact that is unreasonable under

the laws of the State of Louisiana.


52.    As a result of the assault and battery upon their persons by Defendants,

Plaintiffs have suffered severe and permanent physical and mental pain and

distress.


53.    HCMO and Callahan negligently caused the above described injuries to

Plaintiffs by failing to properly train, supervise and control the conduct of Callahan

and employees.


54.    HCMO and Callahan as the employer of the Deputy Marshals, are liable

under the doctrine of respondeat superior for the tortious conduct of the individual

Defendants.


                           FOURTH CAUSE OF ACTION


VIOLATION OF THE ADA


55.    Plaintiffs hereby incorporate the referenced paragraphs as if fully set forth

here and further alleges as follows:
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 15 of 22



56.    The HCMO, the City Marshal and the City Court of Houma, of which

Callahan is the chief executive officer are “public entities” as those terms are

defined by the ADA and State law.


57.    At all times relevant to this action, Plaintiffs were disabled, as that term is

defined by the ADA, and entitled to reasonable accommodation as a result of their

disability and to be free from discrimination on the basis of their disability.


58.    At all times pertinent hereto, Plaintiffs was qualified to participate in or

receive the benefit of the public entities’ services, programs or activities.


59.    Because the ADA covers public “services, programs, or activities,” § 12132,

the ADA's accommodation requirement encompasses anything a public entity

does, including but not limited to holding court, keeping the peace and making

arrests.


60.    Defendants HCMO and Callahan by and through their officers, agents and

employees were obligated to provide Plaintiffs with reasonable accommodations

that Plaintiffs required in order to utilize public services in the same manner and to

the same extent as nondisabled individuals.


61.    While acting within the course and scope of their duties as City Marshal and

employees of the HCMO, Callahan, DMA, DMB, and DMC consciously chose to
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 16 of 22



engage with Plaintiffs in a hostile, belligerent and vitriolic manner, further

exacerbating their mental health crises and creating unnecessary altercations.


62.    While acting within the scope of their duties as City Marshal and employees

of the City Marshal and HCMO, the Defendants intentionally and willfully failed

to respect Plaintiffs’ comfort zones, engage Plaintiffs in non-threatening

communications or use the passage of time to defuse the situations rather than

precipitating confrontations.


63. The actions engaged in by Defendants were without any reasonable basis but

for discrimination against Plaintiff s based on their disability, in violation of the

ADA.


64.    As a direct and proximate result of the afore stated violations of the ADA,

Plaintiffs suffered damages, including permanent personal injuries, pain and

suffering, embarrassment and humiliation, emotional distress, and other damages.


                           FIFTH CAUSE OF ACTION


NEGLIGENCE


65.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 17 of 22



66.    The above described actions of Defendants as well as the arrest and

detainment of Plaintiffs, constitute negligence and gross negligence under the laws

of the State of Louisiana and La. Civil Code 2315, et. eq.


67.    The conduct of Defendants in failing to properly train, supervise and control

the conduct of employees or principles constitutes negligence and gross negligence

under the laws of the State Louisiana.


68.    Defendant HCMO and Callahan as the employer of DMA, DMB, and DMC

are liable under the doctrine of respondeat superior for the negligent conduct of

the individual Defendants.


                             SIXTH CAUSE OF ACTION


WILLFUL & WANTON CONDUCT


69.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:


70.    Callahan and DMA in tackling and punching Plaintiff Ross, dragging him

and ramming his head into a wall, acted in an extreme and outrageous manner,

intentionally and with reckless disregard for Plaintiff's welfare, and inflicted severe

and permanent physical and emotional distress on Plaintiff.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 18 of 22



71.    The conduct and force used by Callahan and DMA in tackling and punching

Plaintiff Ross, dragging him and ramming his head into a wall, were excessive and

undertaken without legal provocation, in violation of Plaintiff’s rights to integrity

and privacy in his person.


72.    DMB in slamming plaintiff Calloway’s face into the brick wall and

wrenching her arms and shoulder, acted in an extreme and outrageous manner,

intentionally and with reckless disregard for Plaintiff's welfare, and inflicted severe

and permanent physical and emotional distress on Plaintiff.


73.    The conduct and force used by DMB in slamming plaintiff Calloway’s face

into the brick wall and wrenching her arms were excessive and undertaken without

legal provocation, in violation of Plaintiff’s rights to integrity and privacy in her

person.


74.    The conduct and force used by the Defendants upon Plaintiffs was

intentional, malicious, excessive, and in reckless disregard of Plaintiffs’

constitutional rights; furthermore, their conduct was grossly offensive and

disproportionate to the situation at hand, and shocks the conscience.


75.    Upon information and belief, Callahan and DMA, knowing that Plaintiff

Ross needed to be transported to the hospital for treatment, willfully, wantonly,

recklessly and with depraved indifference to Plaintiff’s health, did refuse to allow
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 19 of 22



him to be taken to the hospital and instead transported him to the Jail where they

willfully failed to report the injuries they inflicted upon him by their excessive use

of force.


76.    Additionally, Callahan negligently caused the above-described injuries to

Plaintiffs by failing to properly train, supervise and control the conduct of DMA,

DMB, and DMC.


77.    The HCMO and Callahan negligently caused the injuries to Plaintiffs by

failing to establish a policy for interaction with and /or arrest of persons with

mental disabilities although he knew or should have known that such policies were

necessary or that the policies and practices in place were inadequate to prevent

abuse, discrimination and harm.


78.    The HCMO and Callahan negligently caused the above-described injuries to

Plaintiffs by failing to properly train, supervise and control the conduct of

employees.


79.    The HCMO and Callahan as the employer are liable under the doctrine of

respondeat superior for the tortious conduct of the individual Defendants.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 20 of 22



                           SEVENTH CAUSE OF ACTION


NEGLIGENCE


80.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:


81.    The HCMO and Callahan, their agents, servants and/or employees,

individually and in their official capacities, were careless, reckless and negligent in

conducting and performing City Marshal duties, including, in part, the negligent

use of force in detaining, arresting and confining Plaintiffs; carelessly, recklessly

and negligently investigating the circumstances leading up to Plaintiffs’ arrests and

confinement; violating established rules, procedures and policies; and negligently

employing, supervising and training members of the Houma City Marshal’s Office.


82.    As a direct, sole and proximate result of the above-stated acts of

carelessness, recklessness and negligence of HCMO and Callahan, its agents,

servants and/or employees, Plaintiffs were caused to and did sustain serious,

disabling and permanent personal injuries, pain and suffering, humiliation and

embarrassment, emotional and mental distress, inconvenience, and medical

expenses.
      Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 21 of 22



83.    Plaintiffs’ injuries and damages were caused solely by reason of Defendants’

culpable conduct, as stated herein, without any fault or negligence on the part of

Plaintiffs contributing thereto.


                            EIGTH CAUSE OF ACTION


INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


84.    Plaintiffs incorporate the above referenced paragraphs as if fully set forth

here and further alleges as follows:


85.    The conduct of Defendants to which Plaintiffs were subjected as detailed

hereinabove was extreme and outrageous; the emotional distress suffered by the

Plaintiffs was severe; and the Defendants desired or knew that severe emotional

distress would be certain or substantially certain to result from their conduct.


86.    As a result, Plaintiffs have suffered severe emotional distress and resulting

damages.


                                       RELIEF


       WHEREFORE, Plaintiffs demand judgment against the Defendants for

compensatory and punitive damages, in an amount to be determined at trial, by

reason of Defendants’ tortious conduct and Defendants’ efforts to deprive, and

their conspiring to deprive, Plaintiffs of their constitutional and civil rights under
     Case 2:18-cv-09098-ILRL-DEK Document 1 Filed 10/02/18 Page 22 of 22



color of state law. Plaintiffs further demand attorney’s fees and costs pursuant to

42 U.S.C.A. § 1988 and any other relief the court deems proper.




                                       Respectfully Submitted by,

                                       SMITKO LAW, APLC


                                       ______________________________
                                       Jerri G. Smitko #17807
                                       Maxwell P. Smitko #37317
                                       622 Belanger Street
                                       P.O. Box 1669
                                       Houma, La. 70361
                                       Telephone (985) 851-1313
                                       Facsimile (985) 851-1250
                                       Attorney for Plaintiffs
